Terminal Disclaimer
The terminal disclaimer filed 4/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,803,897 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The present claims are deemed allowable over the reference 10,803,897, since the applications are commonly assigned and a terminal disclaimer has been filed to obviate the obviousness-type double patenting rejection that would be mandated by its earlier effective US filing date.
The closest prior art Koujima discloses a MRM comprising y-iron oxide containing magnetic layer having a thickness of 5-100 nm [0030] and Mr┴/Mr// of not more than 0.5 [0033]. However, Kouijima fails to teach, suggest, or otherwise render obvious a magnetic layer comprising MrT in a vertical direction of 0.5-6.0 mA in combination of a ε-Fe2O3 crystals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785